Mr. John R. Williams, Attorney at Law 356 North Grant Post Office Box 425 Booneville, AR 72927
Dear Mr. Williams:
You have requested approval, pursuant to the Interlocal Cooperation Act, A.C.A. § 25-20-101 et seq., of a document captioned "Interlocal Agreement" (the "Agreement"), which provides that the Cities of Booneville and Waldron, Arkansas, will jointly create the "Upper Petit Jean Impoundment Board" to construct and to operate an impounding reservoir serving both communities. You are seeking approval of the Agreement pursuant to A.C.A. § 25-20-104(f), which provides that I must approve interlocal agreements to undertake joint enterprises between or among "public agencies."
In my opinion, my approval of the Agreement is unnecessary. The Agreement recites as statutory authority for the proposed impoundment project both the Interlocal Cooperation Act and A.C.A. § 14-234-501 through -517. However, the latter legislation, which sets forth the substantive and procedural requirements for undertaking an impoundment project of the sort described in the Agreement, is entirely self-sufficient and at no point suggests that my office must approve an agreement for joint action under the subchapter. As stated in A.C.A. § 14-234-502(b)(1):
  This subchapter shall, without reference to any other statute, be deemed full authority for the acquisition, construction, improvement, equipment, maintenance, operation, and repair of the waterworks systems provided for in this subchapter and for the issuance and sale of the bonds authorized under the provisions of this subchapter.
(Emphasis added.) See also A.C.A. § 14-234-503 (authorizing two or more municipalities to proceed with a joint waterworks project "as provided in this subchapter," which contains no requirement of review by the Attorney General). Accordingly, I will refrain from opining on the contents of the Agreement.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh